PER CURIAM.
We dismiss the appeal in Case No. 89-3087 on the authority of Walker v. State, 565 So.2d 873 (Fla. 4th DCA 1990). We affirm the violation of probation in Case 89-3088 and reject appellant’s claims of error in that case, except that we remand with instructions that the two (2) technical grounds for violation of probation be stricken from the revocation of probation order since the state agrees no proof was adduced to support those alleged violations.
ANSTEAD, DELL and GUNTHER, JJ., concur.